


Exhibit 10.2
EXECUTION COPY
April 12, 2015
Avid Technology, Inc.
65-75 Network Drive
Burlington, MA 01803
Attn: John Frederick, Executive Vice President - Chief Administrative and
Financial Officer


Re:
Financing Commitment

Dear Mr. Frederick:
Avid Technology, Inc. ("Company") has advised Providence Debt Fund III L.P.,
Benefit Street Partners SMA-C L.P., PECM Strategic Funding L.P., Benefit Street
Partners Capital Opportunity Fund L.P. and Benefit Street Partners SMA LM L.P.
(collectively, “BSP", "we" or "us") that the Company and certain of its
subsidiaries (the Company, together with certain subsidiaries of the Company
designated by BSP, each a "Borrower" and collectively, the "Borrowers") require
financing (i) to fund the Borrowers' ongoing working capital and general
corporate requirements, (ii) to pay fees and expenses related to the financing
contemplated by this commitment letter and (iii) to fund the acquisition (the
“Acquisition”) by the Company and/or one of its wholly-owned subsidiaries of
Orad Hi-Tech Systems Ltd. (the “Acquired Business”) , pursuant to a Transaction
Agreement and Plan of Merger, dated as of April 12, 2015, among the Company,
Messinio Ltd., Orad Hi-Tech Systems Ltd. and the other parties thereto, if any
(as amended and in effect on the date hereof, including all schedules and
exhibits thereto, the “Acquisition Agreement”). Providence Debt Fund III L.P.,
Benefit Street Partners SMA-C L.P., PECM Strategic Funding L.P., Benefit Street
Partners Capital Opportunity Fund L.P. and Benefit Street Partners SMA LM L.P.
are pleased to advise you that they agree, severally and not jointly, to provide
the Borrowers with a senior secured term loan facility in the maximum aggregate
amount of $100,000,000 (the "Financing Facility") in accordance with the terms
of this commitment letter (the “Commitment Letter”), including the terms set
forth in the Outline of Terms and Conditions attached hereto as Exhibit A (the
"Term Sheet"), subject solely to the satisfaction or waiver in writing (by BSP)
of the conditions set forth in the second paragraph of this commitment letter.
The commitment of Providence Debt Fund III L.P. in respect of the Financing
Facility is $61,000,000. The commitment of Benefit Street Partners SMA-C L.P. in
respect Financing Facility is $5,000,000. The commitment of PECM Strategic
Funding L.P. in respect Financing Facility is $22,000,000. The commitment of
Benefit Street Partners Capital Opportunity Fund L.P. in respect Financing
Facility is $5,000,000. The commitment of Benefit Street Partners SMA LM L.P. in
respect Financing Facility is $7,000,000. The commitments, undertakings and
obligations of Providence Debt Fund III L.P., Benefit Street Partners SMA-C
L.P., PECM Strategic Funding L.P., Benefit Street Partners Capital Opportunity
Fund L.P. and Benefit Street Partners SMA LM L.P., respectively, under this
Commitment Letter are several and not joint, and accordingly none of such
persons shall be obligated on the commitments, undertakings and obligations of
the others.



--------------------------------------------------------------------------------




BSP has been advised that the Borrowers will prior to or simultaneously obtain a
secured revolving credit facility in the maximum principal amount of $60,000,000
(the "Working Capital Facility"). All obligations of the Borrowers under the
Financing Facility will be guaranteed by the Guarantors (as defined in the Term
Sheet) and will be secured by a lien on, and security interest in, substantially
all assets of the Borrowers and the Guarantors with the priority specified in
the "Collateral" section of the Term Sheet.
The several commitments of Providence Debt Fund III L.P., Benefit Street
Partners SMA-C L.P., PECM Strategic Funding L.P., Benefit Street Partners
Capital Opportunity Fund L.P. and Benefit Street Partners SMA LM L.P. to provide
the Financing Facility on the Closing Date (as defined in the Term Sheet) is
subject solely to the satisfaction or waiver in writing by BSP of the following
conditions precedent: (a) until the earlier to occur of the Closing Date and the
date on which this commitment letter terminates in accordance with its terms
without a closing of the Financing Facility (such earlier date, the “Termination
Date”), there shall be no competing offering, placement or arrangement of any
senior secured debt securities or bank financing by the Borrowers in connection
with the Acquisition or any similar transaction involving you or any of your
affiliates relating to the Acquisition (other than (i) for the avoidance of
doubt, the Working Capital Facility, (ii) amendments of existing indebtedness of
the Borrowers and their subsidiaries (other than increases to any commitment
amounts or the principal amounts thereof) to be repaid on the Closing Date and
(iii) the Permitted Surviving Debt); and (b) the conditions precedent set forth
in the Term Sheet under the heading “Conditions Precedent”. For purposes of this
commitment letter and the Term Sheet, “Permitted Surviving Debt” shall mean (A)
purchase money indebtedness, capital leases and equipment financings of the
Borrowers and their subsidiaries that will remain outstanding following the
Closing Date, (B) unsecured intercompany indebtedness among the Borrowers and
their subsidiaries, (C) any indebtedness held by the Borrowers or any of their
subsidiaries in any foreign jurisdiction in connection with foreign operations,
(D) any letters of credit or surety bonds issued for the account of the
Borrowers and their subsidiaries that will remain outstanding following the
Closing Date and (E) other customary indebtedness that BSP agrees may remain
outstanding following the Closing Date.
Notwithstanding anything in this commitment letter, the Term Sheet, the Credit
Facilities Documentation (as defined in the Term Sheet) or any other document,
instrument or agreement relating to the Financing Facility or the Acquisition to
the contrary, (a) the only representations and warranties the making of which
shall be a condition to the availability of the Financing Facility on the
Closing Date shall be the (x) the representations and warranties made by or with
respect to the Acquired Business in the Acquisition Agreement that are material
to the interests of BSP and the Lenders (as defined in the Term Sheet), but only
to the extent that the Company has the right to terminate its obligations under
the Acquisition Agreement or to decline to consummate the Acquisition (in each
case, in accordance with the terms of the Acquisition Agreement) as a result of
a breach of such representation or warranty (the “Specified Acquisition
Representations”) and (y) Specified Representations (as defined below), and (b)
the terms of the Credit Facilities Documentation shall be in a form such that
they do not impair the availability of the Financing Facility on the Closing
Date so long as each of the conditions precedent to the initial funding of the
Financing Facility as set forth above in the immediately preceding paragraph
shall have been satisfied or waived in writing by BSP on or prior to the Closing
Date (it being understood that, to the extent that the perfection of a lien in
any Collateral is not or cannot be provided on the Closing Date after your use
of commercially reasonable efforts to do so (other than any lien on any
Collateral that may be perfected by (x) the filing of Uniform Commercial Code
financing statements (provided that, with respect to the perfection of any
security interest by filing of Uniform Commercial Code financing statements, the
sole obligation of the Loan Parties (as defined in the Term Sheet) shall be to
deliver, or cause to be delivered, necessary financing statements and to
authorize BSP to file such financing statements and the payment of any recording
taxes in connection therewith) and (y) delivery of stock certificates and
certificated equity interests that constitute Collateral), the perfection of
such liens shall not constitute a condition precedent to the availability of the
Financing



--------------------------------------------------------------------------------




Facility on the Closing Date but shall be required to be provided after the
closing of the Financing Facility pursuant to arrangements to be mutually agreed
upon by BSP and the Borrowers, in each case acting reasonably). For purposes
hereof, “Specified Representations” means the representations and warranties of
any Loan Party set forth in the Credit Facilities Documentation relating to (i)
organization and existence; (ii) power and authority to enter into the Credit
Facilities Documentation; (iii) due execution, authorization and delivery from
all Loan Parties and validation and enforceability of the Credit Facilities
Documentation; (iv) non-contravention of the Credit Facilities Documentation
with the Loan Parties’ governing documents and applicable law (except, in the
case of applicable law, as would not reasonably be expected to have a Material
Adverse Effect (as defined below)); (v) use of proceeds; (vi) Federal Reserve
Bank margin regulations; (vii) the Investment Company Act; (viii) OFAC; (ix)
FCPA; (x) PATRIOT Act; (xi) the creation, perfection and priority of the
security interests granted in the Collateral to the extent required by this
Commitment Letter; (xii) solvency and (xiii) the status of the Financing
Facility as senior debt with lien priority as described in the Term Sheet. This
paragraph, and the provisions herein, shall be referred to as the “Certain Funds
Provisions”. “Material Adverse Effect” shall have the meaning set forth in the
Term Sheet.
By its execution hereof and its acceptance of the commitment contained herein,
the Company, on behalf of itself and the other Borrowers and Guarantors, agrees
to indemnify and hold harmless the Lenders and each of their respective
assignees and affiliates and their respective directors, partners, members,
officers, employees and agents (each, an "Indemnified Party") from and against
any and all losses, claims, damages, liabilities or other reasonable expenses to
which such Indemnified Party may become subject, insofar as such losses, claims,
damages, liabilities (or actions or other proceedings commenced or threatened in
respect thereof) or other reasonable expenses arise out of or in any way relate
to or result from, this commitment letter or the extension of the Financing
Facility contemplated by this commitment letter, or in any way arise from any
use or intended use of this commitment letter or the proceeds of the Financing
Facility contemplated by this commitment letter, and the Company agrees to
reimburse each Indemnified Party for any legal or other reasonable and
documented out-of-pocket expenses incurred in connection with investigating,
defending or participating in any such loss, claim, damage, liability or action
or other proceeding (whether or not such Indemnified Party is a party to any
action or proceeding out of which indemnified expenses arise), which in the case
of legal fees and expenses, shall be limited to fees and expenses of one firm of
counsel for all Indemnified Parties, taken as a whole (and, if necessary, by a
single firm of local counsel in each appropriate jurisdiction for all
Indemnified Parties, taken as a whole), but excluding therefrom all expenses,
losses, claims, damages and liabilities which are finally determined in a
non-appealable decision of a court of competent jurisdiction to have resulted
solely from the gross negligence, bad faith or willful misconduct of the
Indemnified Party or which arise out of a material breach by the Lenders or BSP
(or any of such Indemnified Party’s directors, partners, members, officers,
employees or agents) of their respective material obligations under this
commitment letter. In the event of any litigation or dispute involving this
commitment letter or the Financing Facility, neither the Lenders nor the
Company, any other Borrower or any Guarantor shall be responsible or liable to
any other person for any special, indirect, consequential, incidental or
punitive damages. In addition, the Company agrees to reimburse the Lenders for
all reasonable and documented out-of-pocket fees and expenses (the "Expenses")
incurred by or on behalf of each Lender in connection with the negotiation,
preparation, execution and delivery of this commitment letter, the Term Sheet
and the Credit Facilities Documentation, including, but not limited to, the
reasonable fees and expenses of counsel and the fees and expenses incurred by
the Lenders in connection with any due diligence, collateral reviews and
valuations, which in the case of legal fees and expenses, shall be limited to
fees and expenses of one firm of counsel for BSP and all Lenders, taken as a
whole (and, if necessary, by a single firm of local counsel in each appropriate
jurisdiction for BSP and all Lenders, taken as a whole). The obligations of the
Company under this paragraph shall remain effective whether or not Credit
Facilities Documentation for the Financing Facility is executed and
notwithstanding any termination of this commitment letter.



--------------------------------------------------------------------------------




On the date of execution hereof, the Company shall pay to BSP in immediately
available funds $100,000, which represents an initial deposit (the "Deposit") to
fund Expenses incurred by or on behalf of BSP. If less than $100,000 of Expenses
are incurred by BSP, the unused portion of the Deposit will be returned to the
Company; provided, however, that if the Closing Date does not occur for any
reason whatsoever due to the fault of any Borrower or any Guarantor, the Deposit
will be retained by BSP as partial liquidated damages. BSP may request, and the
Company shall forthwith pay to the Lenders, in immediately available funds, an
additional expense deposit if the amount of Expenses incurred or to be incurred
by BSP in connection with the Financing Facility exceeds or will exceed the
amount of the Deposit. The Deposit will not be segregated and may be commingled
with other funds and the Company will not be entitled to receive interest on the
Deposit.
The Company, on behalf of itself and its affiliates, agrees that from the date
hereof until May 5, 2015 (the "Exclusivity Period"), the Company will cease any
discussion with other potential financing providers and will not engage in
discussions or provide any information or pay any commitment fee, arrangement
fee or any other similar fee or pay any expense deposit or work fee to any
person or persons other than BSP in connection with soliciting from such
financing provider, person or persons a proposal or commitment to provide debt
or equity financing in lieu of the Financing Facility (provided that this
paragraph shall not apply to common equity financing for the Company or the
Working Capital Facility). 
The Company, on behalf of itself, the other Borrowers and the Guarantors,
represents and warrants that (i) all written information and other materials
concerning the Company, the Acquired Business any other Borrower or any
Guarantor (collectively, the "Information") which has been, or is hereafter,
made available by, or on behalf of the Company, the Acquired Business any other
Borrower or any Guarantor or any of their respective subsidiaries is, or when
delivered will be, when considered as a whole, correct in all material respects
and does not, or will not when delivered, contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statement has been made (giving effect to all
supplements and updates provided thereto) and (ii) to the extent that any such
Information contains projections, such projections were prepared in good faith
on the basis of (A) assumptions, methods and tests stated therein which are
believed by the Company, the Acquired Business each other Borrower and each
Guarantor to be reasonable at the time made and (B) information believed by the
Company, the Acquired Business each other Borrower and each Guarantor to have
been accurate based upon the information available to the Company, the Acquired
Business each other Borrower and each Guarantor at the time such projections
were furnished to the Lenders; it being understood by the Lenders that such
forward looking information is as to future events and is not to be viewed as
facts, such forward looking information is subject to significant uncertainties
and contingencies and that actual results during the period or periods covered
by any such forward looking information may differ significantly from the
projected results, and that no assurance can be given that the projected results
will be realized. The Company agrees that if at any time prior to the Closing
Date, any of the representations in the preceding sentence would be incorrect in
any material respect if the Information and projections were being furnished,
and such representations were being made, at such time, then the Company will
promptly supplement, or cause to be supplemented, the Information and
projections so that such representations will be correct in all material
respects under those circumstances.
This commitment letter, and any information provided in connection herewith
(including information with respect to the Acquisition), is subject to the
mutual non-disclosure agreement between the Company and BSP dated March 17,
2015. The Company acknowledges that the Lenders and their affiliates may now or
hereafter provide financing or obtain other interests in other companies in
respect of which the Company or its affiliates may be business competitors, and
that no Lender or any of its affiliates will have



--------------------------------------------------------------------------------




any obligation to provide to the Company or any of its affiliates any
confidential information obtained from or in respect of such other companies.
The offer made by BSP in this commitment letter shall expire, unless otherwise
agreed by BSP in writing, at 5:00 p.m. (New York City time) on April 17, 2015,
unless prior thereto, BSP have received (i) a copy of this commitment letter,
signed by the Company accepting the terms and conditions of this commitment
letter and the Term Sheet and (ii) the Deposit in immediately available funds.
BSP's commitment to provide the Financing Facility shall expire upon the earlier
of (A) 5:00 p.m. (New York City time) on July 31, 2015, unless the Closing Date
occurs on or prior thereto, and (B) the execution and delivery of the Credit
Facilities Documentation (it being understood that (x) the Company's obligation
to pay all amounts in respect of indemnification and Expenses and (y) the
provisions relating to assignments, governing law, absence of fiduciary
relationships, waiver of jury trial, limitation on damages, and exclusivity
shall survive termination of this commitment letter).
The Company agrees it shall not assign this Commitment Letter without the prior
written consent of BSP (and any purported assignment without such consent shall
be null and void). This Commitment Letter is solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto and the Indemnified
Parties.
BSP hereby notifies the Company that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the "Act") and other applicable law relating to money laundering and terrorist
financing, the Lenders and each other lender party to the proposed Financing
Facility may be required to obtain, verify and record information that
identifies the Company each other Borrower and each Guarantor, which information
includes the name and address of the Company each other Borrower and each
Guarantor and other information that will allow the Lenders and each other
lender party to the proposed Financing Facility to identify the Company, each
other Borrower and each Guarantor in accordance with the Act and such other
applicable law. This notice is given in accordance with the requirements of the
Act and is effective for each Lender.
The Company acknowledges that BSP and/or the Lenders may be provide debt
financing, equity capital or other services to other companies with which you
may have conflicting interests. The Company further acknowledge and agree that
(a) no fiduciary, advisory or agency relationship between the (x) Company and
(y) BSP has been or will be created in respect of any of the transactions
contemplated by this Commitment Letter, irrespective of whether BSP and/or its
affiliates have advised or are advising you on other matters and (b) you will
not assert any claim against any of BSP and its affiliates for breach or alleged
breach of fiduciary duty in respect of any of the transactions contemplated by
this Commitment Letter and agree that BSP and its affiliates shall not have any
direct or indirect liability to you in respect of such a fiduciary duty claim in
respect of any of the transactions contemplated by this Commitment Letter or to
any person asserting such a fiduciary duty claim on behalf of or in right of
you, including your stockholders, employees or creditors.
As you know, the Lenders may from time to time effect transactions, for their
own account or the account of customers, and hold positions in loans or options
on loans of the Company and other companies that may be the subject of this
arrangement. In addition, the Lenders may employ the services of their
affiliates in providing certain services hereunder and may exchange with such
affiliates information concerning the Company and other companies that may be
the subject of this arrangement, and such affiliates shall be entitled to the
benefits afforded to and bound by the obligations of the Lenders hereunder.
This commitment letter, including the attached Term Sheet, (i) supersedes all
prior discussions, agreements, commitments, arrangements, negotiations or
understandings, whether oral or written, of the



--------------------------------------------------------------------------------




parties with respect thereto, (ii) shall be governed by the law of the State of
New York, without giving effect to the conflict of laws provisions thereof,
(iii) shall be binding upon the parties and their respective successors and
assigns, (iv) may not be relied upon or enforced by any other person or entity,
and (v) may be signed in multiple counterparts and delivered by facsimile or
other electronic transmission, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument. If this
commitment letter becomes the subject of a dispute, each of the parties hereto
hereby waives trial by jury. To the fullest extent permitted by applicable law,
the parties hereto hereby irrevocably submit to the exclusive jurisdiction of
any New York State court or Federal court sitting in the County of New York in
respect of any suit, action or proceeding arising in connection with or as a
result of either this arrangement or any matter referred to in this commitment
letter and irrevocably agrees that all claims in respect of such suit, action or
proceeding may be heard and determined in any such court. No party hereto or any
of their respective affiliates shall be liable for any punitive, exemplary,
consequential or indirect damages alleged in connection with, arising out of, or
relating to, any claims, this Commitment Letter, the Financing Facility, the use
or the proposed use of the proceeds thereof, or any other transaction
contemplated by this Commitment Letter; provided, that nothing contained in this
paragraph shall limit the Company’s indemnity and expense reimbursement
obligations to the extent set forth in the Commitment Letter.
This Commitment Letter may be amended, modified or waived only in a writing
signed by each of the parties hereto.
[Remainder of Page Intentionally Left Blank.]































--------------------------------------------------------------------------------




Should the terms and conditions of the offer contained herein meet with your
approval, please indicate your acceptance by signing and returning a copy of
this letter to BSP and wiring the Deposit in immediately available funds to an
account designated by BSP.
Very truly yours,


Providence Debt Fund III L.P.


By:    /s/ Bryan Martoken    
Name: Bryan Martoken
Title: CFO - Benefit Street Partners, LLC


Benefit Street Partners SMA-C L.P.


By:    /s/ Bryan Martoken    
Name: Bryan Martoken
Title: CFO - Benefit Street Partners, LLC




PECM Strategic Funding L.P.


By:
/s/ Bryan Martoken    

Name: Bryan Martoken
Title: CFO - Benefit Street Partners, LLC




Benefit Street Partners Capital Opportunity Fund L.P.


By:    /s/ Bryan Martoken    
Name: Bryan Martoken
Title: CFO - Benefit Street Partners, LLC




Benefit Street Partners SMA LM L.P.
By:
/s/ Bryan Martoken    

Name: Bryan Martoken
Title: CFO - Benefit Street Partners, LLC











--------------------------------------------------------------------------------




Agreed and accepted on this                
12th day of April 2015:                 


AVID TECHNOLOGY, INC.


By:    /s/ John W. Frederick            
Name:
John W. Frederick            

Title: Executive Vice President, Chief Financial Officer and Chief
Administrative Officer
                





















































--------------------------------------------------------------------------------




Exhibit A
Avid Technology, Inc.
Outline of Terms and Conditions for Financing Facility
This Outline of Terms and Conditions is part of the commitment letter, dated
April 12, 2015 (the "Commitment Letter"), addressed to Avid Technology, Inc.
("Company") by Providence Debt Fund III L.P., Benefit Street Partners SMA-C
L.P., PECM Strategic Funding L.P., Benefit Street Partners Capital Opportunity
Fund L.P. and Benefit Street Partners SMA LM L.P. (collectively, "BSP") and,
subject to the Certain Funds Provisions and the Documentation Considerations (as
defined below), is subject to the terms and conditions of the Commitment Letter.
Capitalized terms used herein shall have the meanings set forth in the
Commitment Letter unless otherwise defined herein.
BORROWERS:
The Company and certain domestic subsidiaries of the Company designated by the
Lenders in consultation with the Company (each a "Borrower", and collectively,
the "Borrowers").
GUARANTORS:
Certain subsidiaries of the Company designated by the Lenders in consultation
with the Company (the “Guarantors” and together with the Borrowers, each, a
"Loan Party" and collectively, the "Loan Parties"); provided that
notwithstanding the foregoing, foreign subsidiaries will not be required to be
Guarantors if adverse tax consequences could reasonably be expected to result
from such guarantees.
LENDERS:
BSP, any Lender Affiliate (as defined below) thereof, and such other lenders as
may be designated by BSP in consultation with the Company (together with their
successors and permitted assigns, the “Lenders”), it being understood that
unless otherwise agreed by the Borrowers in writing, at all times prior to the
Closing Date BSP and/or a Lender Affiliate shall retain the entire commitment
hereunder in respect of the Term Loan. A designee of BSP will act as agent for
the lenders (in such capacity, the “Agent”). Any affiliate of a Lender or
accounts or clients that invest in or are managed, advised or sub-advised by a
Lender shall be a “Lender Affiliate”.
FINANCING FACILITY: 
A $100,000,000 senior secured term loan facility (the "Financing Facility")
funded on the Closing Date (the “Term Loan”).
TERM:
The Financing Facility shall terminate on the fifth (5th) anniversary of the
Closing Date (the "Maturity Date").




--------------------------------------------------------------------------------




MANDATORY AND OPTIONAL PREPAYMENTS:
Mandatory prepayments to consist of payment of 100% of any proceeds from
issuance of debt (other than permitted debt to be defined in the Credit
Facilities Documentation), 50% of annual consolidated excess cash flow measured
and payable annually following the delivery of audited financial statements,
minus all voluntary prepayments of the Term Loan (the "Excess Cash Flow
Sweep"),100% of proceeds from sale of assets (other than the sale of inventory
in the ordinary course of business and subject to the ABL lender’s rights to its
priority collateral), 100% of proceeds from casualty events (subject to
reinvestment to be mutually agreed), receipt of income tax refunds (excluding,
among other taxes, VAT and property and use taxes), receipt of proceeds from
other "corporate events" and other extraordinary receipts, subject to customary
exceptions to be included in the Credit Facilities Documentation. The Excess
Cash Flow Sweep shall commence at the end of fiscal year 2016, and shall only
apply if total debt exceeds 2.5 times adjusted EBITDA (defined in a manner to be
consistent with the Company’s externally reported adjusted EBITDA and adjusted)
measured at the end of any applicable fiscal year. In broad terms, "excess cash
flow" would be based on EBITDA minus interest expense, increases in working
capital, taxes, scheduled and mandatory (to the extent the item giving rise to
such mandatory prepayment is included in the determination of EBITDA) principal
payments on the Term Loan, and net non-financed capital expenditures otherwise
permitted plus decreases in working capital (subject to baskets for acquisitions
and other exclusions to be negotiated). All mandatory prepayments of the Term
Loan shall be applied pro rata to the installments thereof.
Optional: The Borrowers may prepay the Term Loan, in whole at any time or in
part from time to time, subject to the prepayment premium referred to below. All
optional prepayments of the Term Loan shall be applied in such order of maturity
as the Borrowers may direct.
Prepayment Premium: Any prepayment of the Term Loan at any time prior to the
Maturity Date (other than any prepayment resulting from (i) mandatory
prepayments from excess cash flow, casualty events, tax refunds, corporate
events, asset sales, or extraordinary receipts and (ii) regularly scheduled
prepayments of the Term Loan) shall be subject to an prepayment premium equal to
(A) the sum of the principal amount of such prepayment of the Term Loan
multiplied by 2.00%, in the event that such prepayment occurs before the first
anniversary of the Closing Date and (B) the sum of the principal amount of such
prepayment of the Term Loan multiplied by 1.00%, in the event that such
prepayment occurs on or after the first anniversary of the Closing Date and
before the second anniversary of the Closing Date. No such prepayment premium
will be payable for any prepayment of the Term Loan occurring on or after the
second anniversary of the Closing Date. The prepayment premium shall not be
payable for any prepayment of the Term Loan if such prepayment is in connection
with a replacement financing facility provided by BSP or its affiliates.
MATURITY/AMORTIZATION:
The Term Loan and all other obligations outstanding under the Financing Facility
shall be due and payable in full on the Maturity Date.
 
The Term Loan shall amortize on a quarterly basis, commencing on the last day of
the first full fiscal quarter following the Closing Date, with all installments
due in the amount of 0.25% of the funded Term Loan; provided that the final
installment shall be equal to the aggregate principal amount of the Term Loan
then outstanding.
CLOSING DATE:
The first date on which the conditions precedent to the initial funding of the
Term Loan shall have been satisfied or waived in writing by BSP, which date
shall not be later than July 31, 2015, unless otherwise agreed in writing by the
Lenders and the Company (the "Closing Date").




--------------------------------------------------------------------------------




COLLATERAL:
Subject to the Certain Funds Provisions, all obligations of the Loan Parties to
the Lenders shall be secured by (a) a perfected lien on and security interest in
all of the Loan Parties' now owned and hereafter acquired (i) accounts, (ii)
inventory, (iii) cash and cash equivalents (other than identifiable proceeds of
Term Loan Priority Collateral (as defined below)), (iv) all of the contract
rights, documents, books and records to the extent relating to the foregoing,
and (v) proceeds of the foregoing (the "Working Capital Priority Collateral"),
and (b) a perfected lien on and security interest in substantially all of the
Loan Parties' now owned and hereafter acquired assets, real and personal,
tangible and intangible, and all proceeds thereof (other than Working Capital
Priority Collateral), including, without limitation, real property, fixtures,
equipment, documents, general intangibles, payment intangibles, contract rights,
chattel paper, instruments, investment property, commercial tort claims,
trademarks, copyrights, patents and other intellectual property, cash and cash
equivalents that are identifiable proceeds of Term Loan Priority Collateral and
all of the stock of or other ownership interests in each subsidiary of the
Company (the “Term Loan Priority Collateral”, and together with the Working
Capital Priority Collateral, collectively, the "Collateral"). The liens securing
the Financing Facility will be first priority liens on the Term Loan Priority
Collateral and second priority liens (junior only to the liens securing the
Working Capital Facility) on the Working Capital Priority Collateral.
Notwithstanding the foregoing, the pledge of voting stock in foreign
subsidiaries of the Loan Parties will be limited to 66-2/3% of such voting stock
to the extent that a pledge of more than 66-2/3% of such voting stock or other
equity interest eligible to vote could reasonably be expected to cause adverse
tax consequences for the Loan Parties.
Subject to the Certain Funds Provisions, the Term Loan, all costs, fees and
expenses of the Lenders required to be reimbursed under the Financing Facility
and all other obligations owed to the Lenders shall be secured as described
above and shall be charged to the loan account to be established under the
Financing Facility.
INTEREST:
At the Borrowers' option, the Term Loan shall bear interest at a rate per annum
equal to either (i) the Reference Rate (as hereinafter defined) plus 5.25% or
(ii) LIBOR (as hereinafter defined) plus 6.50%.
 
As used herein, "LIBOR" means the rate of interest determined by BSP in
accordance with its customary procedures, to be the rate at which dollar
deposits are offered to major banks in the London interbank market for interest
periods of 1, 2, or 3 months, as selected by the Borrowers, adjusted by the
reserve percentage prescribed by governmental authorities as determined by BSP,
provided that at no time shall LIBOR be less than 1.00%. In addition, (i) not
more than a number to be determined of separate interest periods may be in
effect for LIBOR Loans at any one time, (ii) the minimum amount and integral
multiple of each LIBOR Loan shall be not less than an amount to be determined,
and (iii) the Borrowers shall be responsible for any breakage fees, yield
maintenance and other associated costs, as determined by the Lenders.
 
As used herein, "Reference Rate" means the rate of interest publicly announced
from time to time by JPMorgan Chase Bank in New York, New York as its reference
rate, base rate or prime rate, provided that at no time shall the Reference Rate
be less than 2.00%,
 
All interest and fees shall be computed on the basis of a year of 360 days for
the actual days elapsed. If any event of default shall occur and be continuing,
interest shall accrue at a rate per annum equal to 2.00% in excess of the rate
of interest otherwise in effect. All interest shall accrue from the Closing Date
and shall be payable in cash, quarterly in arrears (except that interest on
LIBOR Loans shall be due at the end of each applicable interest period);
provided that interest that accrues at the default rate shall be payable on
demand.
CASH MANAGEMENT:
Subject to the Certain Funds Provisions, the Borrowers shall enter into cash
management arrangements (including springing dominion and control agreements) on
terms reasonably satisfactory to the Agent, the agent for the Working Capital
Facility, the Lenders and the Borrowers.
FEES:
Original Issue Discount:
The Term Loan shall be made with an original issue discount of 1.0% of the
aggregate principal amount thereof such that the proceeds of the Term Loan shall
be advanced net of the original issue discount and the Company acknowledges and
agrees that it will receive proceeds in an amount equal to 99% of the aggregate
principal amount of the Term Loan, but that the entire amount of such principal
shall be deemed outstanding as the Term Loan. All or a portion of such original
issue discount may, at the option of the Lenders, take the form an upfront fee
of 1.00% of the Term Loan, as applicable, payable in full on the Closing Date or
the date of funding, as applicable.




--------------------------------------------------------------------------------




USE OF PROCEEDS:
The Term Loan shall be used (i) to fund the Borrowers' ongoing working capital
and general corporate requirements, (ii) to pay fees and expenses related to the
financing contemplated by this commitment letter and (iii) to fund the
Acquisition.
CONDITIONS PRECEDENT:
The obligation of the Lenders to make the Term Loan under the Financing Facility
on the Closing Date will be subject to the Certain Funds Provisions and subject
to the satisfaction or waiver of solely the conditions expressly set forth in
the second paragraph of the commitment letter and the following conditions
precedent:
 
(a) The execution and delivery of the definitive documentation for the Financing
Facility (the “Credit Facilities Documentation”) by the Borrowers and the other
Loan Parties, which shall, in each case, be mutually satisfactory, consistent
with the Commitment Letter and this Term Sheet and subject to the Certain Funds
Provisions and the Documentation Considerations.


 
(b) Each of the Specified Representations and Specified Acquisition Agreement
Representations shall be true and correct in all material respects (but without
duplication of any materiality qualifier) (except that any Specified
Representation or Specified Acquisition Agreement Representation, as applicable,
that expressly relates to a given date or period, such representation and
warranty shall be true and correct in all material respects as of the respective
date or for the respective period, as the case may be).
 
(c) BSP shall have received (i) customary officer’s closing certificates,
organizational documents, customary evidence of authorization from all Loan
Parties and good standing certificates in jurisdiction of formation/organization
and customary legal opinions from counsel of the Loan Parties in all applicable
jurisdictions, (ii) delivery of a duly completed perfection certificate or
collateral questionnaire in form satisfactory to the Agent at least 20 days
prior to the Closing Date, (iii) the results of customary lien searches
requested by BSP with respect to the Loan Parties at least 15 days prior to the
Closing Date, and (iv) evidence of insurance coverage with respect to the Loan
Parties’ properties and businesses. All documents and instruments necessary to
establish that the Lenders will have a perfected priority security interest
(subject in priority as may be provided herein or in the Credit Facilities
Documentation) in the Collateral for the Financing Facility shall have been
delivered (subject to the Certain Funds Provisions).
 
(d) Since December 31, 2014, there have not been any changes, events or
occurrences that have resulted in, or that would reasonably be expected to have
or result in, individually or in the aggregate, a Material Adverse Effect.
 
(e) The Loan Parties shall have paid to BSP all reasonable and documented
out-of-pocket fees and expenses then owing to BSP hereunder, including, without
limitation, all reasonable loan origination costs, audit fees, documented
out-of-pocket attorneys' fees, search fees, title fees and documentation and
filing fees.
 
(f) The Loan Parties shall have entered into the Working Capital Facility, the
principal amount of which shall not exceed $60,000,000 and which shall otherwise
be in form and substance reasonably satisfactory to BSP, and BSP and the agent
in respect of such Working Capital Facility shall have entered into a customary
intercreditor agreement in respect thereof reasonably consistent with prior
agreements between BSP and the agent for the Working Capital Facility for
similar financing transactions and containing a cap on the committed amount of
the Working Capital Facility of $72,000,000. The Borrowers shall have at least
$25,000,000 of the sum of (i) unused but available borrowing capacity under the
Working Capital Facility and (ii) cash on hand on the Closing Date, after giving
effect to the payment of all amounts payable in connection with the consummation
of the transactions contemplated to occur on the Closing Date and the payment of
all fees and expenses associated with the Financing Facility and the Working
Capital Facility.
 
(g )BSP shall have received (i) evidence of the payment in full of all
indebtedness under each existing credit facility of any Loan Party (other than
the Working Capital Facility and other permitted indebtedness to be agreed), and
(ii) copies of a termination and release agreement or payoff letter with respect
to each such existing credit facility, together with satisfactions of mortgage,
UCC-3 termination statements and other release documents necessary to release
such existing lenders' liens on the Collateral, in each case, in form and
substance reasonably satisfactory to BSP.
 
(h) The Leverage Ratio of the Borrower on the Closing Date determined on a pro
forma basis after giving effect to the initial funding of the Financing
Facility, the Acquisition and other transactions contemplated hereby shall not
exceed 1.25:1.0.




--------------------------------------------------------------------------------




 
(i) All documentation relating to the Acquisition, including the Acquisition
Agreement, shall have been completed in form and substance reasonably
satisfactory to Agent, it being understood that the unsigned execution copy of
the Acquisition Agreement dated as of April 12, 2015 and previously provided to
BSP is reasonably satisfactory to BSP, and the Acquisition shall be consummated
in accordance with the terms of the Acquisition Agreement contemporaneously with
the funding of the Term Loan (without any amendment, modification or waiver of
any of the provisions thereof that would be materially adverse to the Lenders
without the consent of Agent).
 
(j) There shall not exist any order, injunction or decree or any government
activity restricting or prohibiting the funding under the Financing Facility.
 
(k) Agent shall have received, at least five days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act.
 
(l) Agent shall have received a funds flow and sources and uses schedule in form
and substance reasonably satisfactory to the Agent.
 
(m) Agent shall have received a solvency certificate of the Chief Financial
Officer of the Company in form and substance reasonably satisfactory to the
Agent.
 
(n) Agent shall have received (i) insurance certificates and corresponding
endorsements listing the Agent as additional insured or loss payee (as
applicable), and (ii) all filings and other actions necessary to perfect the
Agent’s security interest in the Collateral (to the extent required by the
Commitment Letter).
REPRESENTATIONS AND WARRANTIES:
Subject to the Certain Funds Provisions and the Documentation Considerations,
representations and warranties limited to the following (with customary and
reasonable exceptions, qualifications, thresholds and baskets): corporate
existence and good standing, authority to enter into loan documentation,
governmental approvals, enforceability of Loan Documents, capitalization,
litigation and commercial tort claims, financial statements, non-violation of
laws, organizational documents and other agreements, compliance with
environmental, pension and other laws, ERISA, OFAC, money laundering, Patriot
Act and other anti-terrorism laws and anti-corruption laws, Regulations T, U and
X, nature of business, permits, properties, environmental matters, insurance,
use of proceeds, solvency, location of bank accounts and other Collateral, full
disclosure, intellectual property, material contracts, Investment Company Act,
employee and labor matters, no bankruptcy filing, corporate details (i.e.,
names, jurisdictions of organization, identification numbers, etc.), absence of
Material Adverse Effect, absence of default or unmatured default under the
Financing Facility, priority of the Agent’s liens (with the priority specified
in the "Collateral" section of the Term Sheet).
COVENANTS:
Subject to the Certain Funds Provisions and the Documentation Considerations,
covenants limited to the following (with customary and reasonable exceptions,
qualifications, thresholds and baskets): provision of financial statements,
notices of material litigation, defaults and other information, compliance with
laws, preservation of existence, books and records, use of proceeds, inspection
of properties, maintenance of properties and insurance, obtaining of permits,
environmental compliance, further assurances, change in Collateral locations,
after acquired material real property, fiscal year, separate existence, and
limitations with respect to liens and encumbrances, indebtedness, fundamental
changes and dispositions, dividends and retirement of capital stock and
management fees and certain other payments issuance of capital stock,
guarantees, sale and lease back transactions, consolidations and mergers,
investments (including Permitted Investments), capital expenditures, loans and
advances, changes in accounting (other than ordinary course changes and as
required by GAAP or applicable law), nature of business, organization documents,
activities under Regulations T, U and X and the Investment Company Act,
non-compliance with pension, environmental and other laws, transactions with
affiliates, amendments to documentation of other indebtedness, negative pledges
and prepayment of other indebtedness.
 
Financial covenants ("Financial Covenants"), will consist of a maximum leverage
ratio (total debt (net of cash subject to a cap to be determined) as of the day
of the applicable trailing four-quarter period / Consolidated Adjusted EBITDA;
the "Leverage Ratio") to be mutually agreed upon by BSP and the Company based
upon a percentage of the Company's consolidated projected operating performance,
set at 80% initially. Consolidated Adjusted EBITDA shall be defined in a manner
to be consistent with the Company’s externally reported Adjusted EBITDA.
 
Financial reporting to include the following: (i) annual, audited financial
statements, (ii) quarterly, internally prepared, financial statements,
(iii) annual projections, including quarterly balance sheet, profit and loss and
cash flow figures through the Maturity Date, and (iv) other usual and customary
reporting requirements for a loan facility of this nature as reasonably required
by the Lenders.




--------------------------------------------------------------------------------




EVENTS OF DEFAULT:
Subject to the Certain Funds Provisions and the Documentation Considerations,
events of default limited to the following (with customary and reasonable notice
requirements, grace periods, exceptions, qualifications, thresholds and baskets)
with respect to the Loan Parties: payment, cross-default, violation of
covenants, breach of representations or warranties, bankruptcy or insolvency,
invalidity of Loan Documents, invalidity of lien on any material portion of the
Collateral, judgment, ERISA, environmental, cessation of a substantial part of
the Loan Parties' business, indictment of a Loan Party or a proceeding in which
penalties or remedies include forfeiture of a material portion of property to be
agreed and change of control.
GOVERNING LAW:
All documentation in connection with the Financing Facility shall be governed by
the laws of the State of New York.
ASSIGNMENTS, PARTICIPATIONS:
The Lenders may sell (whether via assignment or participation) to one or more
other persons all or a portion of their loans or commitments under the Financing
Facility. BSP may enter into assignments in consultation with the Company (but
without the need for consent by the Company) at any time prior to the first
anniversary of the Closing Date; provided that no such consultation shall be
required for assignments by BSP or its Lender Affiliates to another Lender
Affiliate. So long as no Event of Default has occurred and is continuing,
Company shall have the right to approve any other assignments (such approval not
to be unreasonably withheld or delayed); provided that no such approval shall be
required for assignments by a Lender to another Lender, an approved fund or a
Lender Affiliate of such Lender.
OUT-OF-POCKET EXPENSES:
The Borrowers shall pay on demand all reasonable and documented out-of-pocket
fees, costs and expenses of BSP (including, without limitation, reasonable and
documented out-of-pockets legal fees, appraisal and valuation fees, search fees,
filing fees, documentation fees and expenses, audit fees and expenses in excess
of the Deposit), incurred in connection with the Commitment Letter or this Term
Sheet and the transactions contemplated by the Commitment Letter and this Term
Sheet, whether or not such transactions close.
DOCUMENTATION CONSIDERATIONS:
The Credit Agreement evidencing the Financing Facility and the other Credit
Facilities Documentation, including the pledges and security interests in
respect of the Collateral described above, shall contain only those conditions
to borrowing, representations, warranties, covenants, voluntary prepayments,
mandatory prepayments and events of default expressly set forth in this Term
Sheet, together with other customary terms and provisions to be mutually agreed
upon to the extent not inconsistent with the terms and conditions set forth
herein (it being understood and agreed that (x) the only conditions to the
initial funding of the Financing Facility are the conditions set forth in the
second paragraph of the Commitment Letter, (y) the only voluntary prepayments,
mandatory prepayments and events of default to be contained in the Financing
Facility shall be those of the type expressly set forth herein and (z) the only
representations, warranties and covenants to be contained in the Credit
Agreement evidencing the Financing Facility shall only be those of the type
expressly set forth herein).
The other terms and provisions of the Credit Facilities Documentation will be
customary and mutually agreed upon, the definitive terms of which (including
reasonable materiality thresholds, baskets, exceptions, qualifications and grace
periods) will be negotiated in good faith (giving due regard to the operational
requirements, size, industries, businesses and practices of the Company and its
subsidiaries) and will be consistent with this Term Sheet. The provisions of
this section are referred to herein as the “Documentation Considerations”.
MATERIAL ADVERSE
EFFECT:
Material Adverse Effect shall mean a material adverse effect on (a) the
business, assets, properties, liabilities, operations or financial condition of
the Loan Parties taken as a whole; (b) the ability of the Loan Parties to
perform their obligations under the Loan Documents to which they are parties; or
(c) the enforceability of Agent’s Liens with respect to the Collateral as a
result of an action or failure to act on the part of Loan Parties.








